Title: To George Washington from Martha Deberdt, 12 December 1783
From: Deberdt, Martha
To: Washington, George


                        
                            Sir
                             12 Decr 1783
                            
                        
                        You did me great Honor the other Morning in Calling on me, and I was not a little mortifide I was not at
                            home. I could not leave America without paying you my Compliments of Congratulations on your great Success.
                        And now My dear Sir you have one more Battle to fight, the good fight of Faith, may that God: who has Enabled
                            you to Conqure your Natural Enemies, give you his Grace to Conquer your Spiretual ones, you have had the applause of your
                            fellow mortals, but when you have Conquerd your Spiratual Enemies you will have that Divine Sentance part well done, good
                            and faithfull Servant, Enter thou in to the joy of they Lord. please Sir to give my kind love to your good Lady whome I
                            Esteme and Love; I have Simpothiz’d with her and now pertake of joys, if there is any thing I can be of Servis to her in
                            London I Shall obay her Commands and Execute them with pleasur if I should be Honord with any Commands please to Direct
                            for me at Mr Dennis De Berdts merchants in broad Street Building No. 29. Adiue My Dear Sir and belive me to be with real
                            Esteme your obedient Humble Servant
                        
                            Martha DeBerdt
                        
                    